Citation Nr: 1430641	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for chronic facet syndrome of the lumbar spine, status post fusion with subsequent surgery for hardware removal (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2012 for further development and consideration.  Unfortunately, however, these claims again must be remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board sincerely regrets the additional delay that will result from this additional remand of these claims, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

In the prior June 2012 remand, the Board directed the Appeals Management Center (AMC) to schedule a VA compensation examination reassessing the severity of the Veteran's service-connected low back disability, including for comment on his employability.  In the event that he was unable to undergo an examination, the AMC was directed to obtain the needed opinions regardless.  He failed to report for his scheduled examination.  However, due to multiple changes of address, including one submitted by his representative in January 2013, so since the Board's prior remand, the AMC sent him a February 2013 letter asking him whether he was able to report for an examination.  He did not respond, but the Board also sees that he earlier had been deemed entitled to aid and attendance (A&A), albeit for special monthly pension (SMP) rather than special monthly compensation (SMC).

And in any event, instead of soliciting the VA opinions that are needed without actual examination, as the Board had directed in the June 2012 remand, the AMC simply proceeded to issue a Supplemental Statement of the Case (SSOC) again denying these claims.  So there was not compliance, even what could be considered substantial compliance, with this prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating a Veteran is entitled to compliance with remand directives as a matter of law).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (alternatively discussing when "substantial", though not "exact", compliance will suffice).

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Contact the Veteran once again and invite him to submit a supporting medical opinion regarding his low back disability from Dr. Singh or any other healthcare provider aware of the severity of this disability, including in terms of its affect, if any, on his ability to obtain and maintain substantially gainful employment versus just marginal employment.  

2. Also, with his authorization, obtain and associate with the claims file copies of all additional clinical records he identifies that are not already in the claims file, including concerning his treatment for his low back disability from Dr. Singh.

3.  Upon receipt of all additional records, if the Veteran is able, schedule another VA compensation examination reassessing the severity of his low back disability.  The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability.  All indicated tests and studies should be performed and all findings and diagnoses reported in detail.

The examiner is specifically requested to report the range of motion of the low back in degrees of arc, also specifying, in comparison, normal range of motion.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner must specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning his low back disability and offer an opinion as to whether there is adequate objective pathology present to support these subjective complaints. 

If possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  This, for example, would include specifying at what point the Veteran begins experiencing pain in his range of motion and the additional limitation of motion he experiences in this circumstance.

It also should be clarified whether he has ankylosis of this segment (thoracolumbar) of his spine and, if he does, whether it is favorable versus unfavorable.

The examiner should also assess whether the Veteran has any neurological manifestations associated with his low back disability - but especially including any sciatica or radiculopathy or any bowel and bladder dysfunction.  If he does, then also comment on the severity of this additional disability, again, assuming it is associated with the low back disability so part and parcel of it or a residual complication.

Also, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.*

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS), i.e., disc disease, which requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also address whether the Veteran's service-connected low back, skin, and hearing loss disabilities are so disabling as to render him unemployable, meaning incapable of obtaining and maintaining employment that is substantially gainful versus just marginal when not considering his age and the effects of disabilities that are not service connected.

If, however, the Veteran cannot be examined for whatever reason, then a VA examiner should provide an opinion or estimation as to the inquiries above based on a review of the claims file.

It is most essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Review the report of the examination to ensure it contains the necessary responses to the questions posed.  If not, then take corrective action. 38 C.F.R. § 4.2.

5.  Then readjudicate the claim for a higher rating for the low back disability in light of all additional evidence.  Also adjudicate the derivative TDIU claim.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC concerning these claims and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



